Citation Nr: 1102412	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  03-37 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD) and bipolar affective 
disorder with psychotic features prior to April 10, 2009.

2.  Entitlement to an evaluation in excess of 70 percent for PTSD 
and bipolar affective disorder with psychotic features from April 
10, 2009.

3.  Entitlement to an increased rating for chronic lumbar strain 
and intervertebral disc syndrome, currently evaluated as 40 
percent disabling.

4.  Entitlement to an evaluation in excess of 10 percent for left 
shoulder impingement syndrome with degenerative joint disease 
prior to April 22, 2010.

5.  Entitlement to an evaluation in excess of 20 percent for left 
shoulder impingement syndrome with degenerative joint disease 
from April 22, 2010.

6.  Entitlement to a compensable rating for right shoulder 
impingement syndrome.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from August 1982 to 
October 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The case was most recently before the Board in January 2009.  At 
that time, the Board remanded to the agency of original 
jurisdiction (AOJ) a claim of entitlement to an initial 
evaluation in excess of 50 percent for PTSD and bipolar affective 
disorder with psychotic features.  This action was in response to 
an October 2007 order by the United States Court of Appeals for 
Veterans Claims (Court) that granted an October 2007 joint motion 
to vacate a November 2005 Board decision.  (The November 2005 
Board decision had denied the claim in question.)  Additionally, 
the Board remanded the case to the AOJ so that development could 
be completed on three claims that were remanded by the Board in 
May 2005:  (1) entitlement to an increased rating for lumbar 
strain, evaluated as 40 percent disabling; (2) entitlement to an 
increased rating for left shoulder impingement syndrome, 
evaluated as 10 percent disabling; and (3) entitlement to a 
compensable rating for right shoulder impingement syndrome.  
Moreover, the Board referred to the AOJ a TDIU (total disability 
based on individual unemployability) claim that had not yet been 
developed for appellate review.

In May 2009, the RO increased the evaluation for PTSD and bipolar 
affective disorder with psychotic features to 70 percent (from 50 
percent) effective April 10, 2009.  By an October 2010 rating 
decision, the RO increased the evaluation for left shoulder 
impingement syndrome with degenerative joint disease to 20 
percent (from 10 percent) effective April 22, 2010.  Given these 
actions, the Board has re-characterized the issues since the 
January 2009 remand as set forth on the title page.

In the October 2010 rating decision, the RO also denied the 
Veteran's claim for a TDIU (characterized as individual 
unemployability).

Additional evidence was associated with the claims file 
subsequent to the RO's final consideration of the psychiatric 
disorder claim in May 2009, in the form of VA treatment records 
and examination reports.  Because the evidence is not pertinent 
to that specific claim and it does not have a bearing on this 
issue, a remand to the AOJ for a supplemental statement of the 
case is not required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 
(2010).


FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's PTSD and 
bipolar affective disorder with psychotic features have been 
manifested by symptoms that include irritability, anger, 
paranoia, suicidal ideation, obsessional rituals, intermittent 
speech impairment, near continuous depression and panic, impaired 
impulse control with periods of violence, neglect of personal 
appearance, difficulty adapting to stressful circumstances in 
work settings, and an inability to establish and maintain 
effective relationships, which have resulted in occupational and 
social impairment with deficiencies in most areas; total 
occupational and social impairment has not been shown.

2.  The Veteran's service-connected chronic lumbar strain and 
intervertebral disc syndrome have been manifested by painful 
limitation of motion of the thoracolumbar spine with pronounced 
symptoms associated with intervertebral disc syndrome, including 
radiculopathy.  Fractured vertebra or ankylosis of the spine has 
not been shown.

3.  The Veteran's service-connected left shoulder impingement 
syndrome with degenerative join disease has resulted in painful 
limitation of motion between shoulder level and midway between 
side and shoulder level.  Limitation of motion to 25 degrees from 
side has not been shown.

4.  The Veteran's service-connected right shoulder impingement 
syndrome has not resulted in limitation of motion at shoulder 
level.


CONCLUSIONS OF LAW

1.  Effective from November 20, 1998, the criteria for a 70 
percent rating for service-connected PTSD and bipolar affective 
disorder with psychotic features were met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9432 
(2010).

2.  Since the award of service connection, the criteria for a 
rating in excess of 70 percent for PTSD and bipolar affective 
disorder with psychotic features have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 
4.7, 4.130, Diagnostic Code 9432 (2010).

3.  The criteria for a 60 percent rating for service-connected 
chronic lumbar strain and intervertebral disc syndrome have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 
(2010); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

4.  Prior to April 22, 2010, the criteria for a 20 percent rating 
for service-connected left shoulder impingement syndrome with 
degenerative joint disease were met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).

5.  The criteria for a rating in excess of 20 percent for 
service-connected left shoulder impingement syndrome with 
degenerative joint disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2010).

6.  The criteria for a compensable rating for service-connected 
right shoulder impingement syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Veteran's underlying service connection claim pertaining to 
PTSD and bipolar affective disorder with psychotic features was 
filed prior to the enactment of the VCAA.  The Court has held 
that, in cases such as this one, the Veteran has the right to 
subsequent content-complying notice.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Through June 2003 and June 2010 notice letters, the Veteran was 
notified of the information and evidence needed to substantiate 
his claims for an increase in regards to the lumbar spine and his 
shoulders.  The notice letters told the Veteran that the evidence 
must show that his service-connected disabilities had gotten 
worse or increased in severity.  The June 2010 notice letter also 
provided the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was 
not provided until after the RO initially adjudicated the 
Veteran's claims, the claims were properly re-adjudicated in 
October 2010, which followed the June 2010 notice letter.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the June 2003 and June 2010 notice 
letters satisfy the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the Veteran was 
notified that VA was responsible for obtaining relevant records 
from any Federal agency and that VA would make reasonable efforts 
to obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letters asked the Veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his disabilities.  Consequently, a remand of the rating 
issues for further notification of how to substantiate the claims 
is not necessary.

With respect to the appeal for higher initial ratings for PTSD 
and bipolar affective disorder with psychotic features, the 
Veteran was sent a notice letter pertaining to the underlying 
claim of service connection in June 2003.  As is the case here, 
once a veteran disagrees with an initial determination, other 
provisions apply to the remainder of the adjudication process, 
particularly those pertaining to the issuance of rating decisions 
and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) 
(West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2010); Dingess, 
19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Consequently, a remand for further VCAA 
notification for that claim is also not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issues on 
appeal.  The Veteran's service treatment and personnel records 
have been obtained and associated with the claims file, as have 
treatment records from the VA Medical Centers (VAMCs) in 
Leavenworth and Topeka, Kansas.  Records from private treatment 
provider R.O.B., D.C., have also been obtained.  Additionally, 
the Veteran was provided multiple VA examinations in connection 
with his claims, the reports of which are of record.  The 
examination reports contain sufficient evidence by which to 
evaluate the Veteran's service-connected disabilities in the 
context of the rating criteria.  Significantly, the Veteran has 
not otherwise alleged that there are any outstanding medical 
records probative of his claims on appeal that need to be 
obtained.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

II. Analysis

Disability evaluations are determined by comparing a veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where, as in the case of the 
claim pertaining to PTSD and bipolar affective disorder with 
psychotic features, the question for consideration is the 
propriety of the initial evaluation assigned, consideration of 
the medical evidence since the effective date of the award of 
service connection and consideration of the appropriateness of a 
staged rating are required.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The RO created a staged rating when it 
increased the rating from 50 percent to 70 percent effective 
April 10, 2009.

Where entitlement to compensation has already been established, 
VA must address the evidence concerning the state of the 
disability from the time period one year before the claim for an 
increase was filed until VA makes a final decision on the claim.  
The Court has held that consideration of the appropriateness of a 
staged rating is also required for this type of claim for an 
increase.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).  The RO created a staged rating in regards to the 
evaluation of the Veteran's service-connected left shoulder 
disability when it increased the rating from 10 percent to 20 
percent effective April 22, 2010.

A. PTSD and Bipolar Affective Disorder with Psychotic Features

The Veteran asserts that his service-connected PTSD and bipolar 
affective disorder with psychotic features have been more 
disabling than initially rated.  He contends that at least a 70 
percent rating is warranted prior to April 10, 2009.  
Additionally, the Veteran contends that a total (100 percent) 
schedular rating is warranted for the entire rating period on 
appeal.  Through submitted statements, the Veteran indicates that 
his psychiatric disorder results in, among other things, 
depression, sleeplessness, forgetfulness, difficulty 
concentrating, and thoughts of killing himself.  

Since the effective date of the award of service connection-
November 20, 1998-the Veteran's bipolar affective disorder has 
been evaluated under Diagnostic Code 9432 for "bipolar 
disorder."  By a July 2008 rating decision, the Veteran was also 
granted service connection for PTSD as a co-morbid psychiatric 
disorder.  The combined psychiatric disorder continued to be 
evaluated under Diagnostic Code 9432 as PTSD and bipolar disorder 
are evaluated in the same manner by using the General Rating 
Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (Diagnostic 
Codes 9411 and 9432) (2010).  

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130 
(Diagnostic Code 9432).

Pursuant to the Board's January 2009 remand, the Veteran 
underwent VA psychiatric examination on April 10, 2009.  Based 
primarily on the evidence from the examination, the RO increased 
the rating for the Veteran's PTSD and bipolar affective disorder 
with psychotic features from 50 percent to 70 percent effective 
April 10, 2009.  The examination showed that the Veteran's 
psychiatric disorder has been manifested by symptoms that result 
in occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking, or mood.  That is, the Veteran has experienced symptoms 
that that meet the criteria for a 70 percent rating.

The April 10, 2009 examination showed that the Veteran has 
experienced suicidal ideation with a wish to die.  Although he 
has not acted on those thoughts, the October 2007 joint motion 
noted that the criteria for a 70 percent rating list suicidal 
ideation alone as a symptom that is an example of that level of 
severity.  A requirement for an attempt to commit suicide is not 
part of the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208. (1994).  

The examination also showed that the Veteran has obsessive and 
ritualistic behavior, primarily with his thought patterns.  The 
examiner indicated that the Veteran can go over and over the same 
"worry" for years on end.  The Veteran can have speech that is 
loud, pressured, irrelevant, illogical, and obscure.  
Additionally, the Veteran has experienced paranoia and panic 
attacks several times per week and they have become more severe 
with time, including manifestations of chest pain without cardiac 
problems.  The Veteran has poor impulse control as well.  The 
examiner stated that the Veteran gets into fights and arguments 
over minor incidents.  Moreover, the Veteran wore disheveled 
clothes at the examination which was reflective of neglecting 
personal appearance.  The examiner also indicated that the 
Veteran has had difficulty adapting to stressful circumstances in 
his work setting.  In his occupation as a truck driver, he has 
argued with his supervisor and functions best when he is driving 
alone.  Furthermore, although the Veteran is married and has 
children, his family relationships are difficult because he has 
frequent outbursts of anger and choked his daughter in one 
instance.  This type of symptomatology is consistent with the 
examples provided for a 70 percent rating.  See 38 C.F.R. § 4.130 
(Diagnostic Code 9432).  

In the April 10, 2009 report, the examiner also assigned a GAF 
(global assessment of functioning) score of 50.  According to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a 
GAF score from 41 to 50 is suggestive of serious symptoms, such 
as suicidal ideation and severe obsessional rituals.  These are 
the types of symptoms listed for a 70 percent rating.  The 
examiner noted that the Veteran's GAF score has generally varied 
from 50 to 60 during VA treatment but the examination indicated 
that current functioning might more accurately be about 45.  
Thus, the assigned GAF score of 50 or 45 also supports a rating 
of 70 percent.

As noted previously, based on the evidence in the examination 
report, the RO increased the rating to 70 percent effective April 
10, 2009-the day of the examination.  Prior to April 10, 2009, a 
50 percent rating remained in effect.  However, a review of the 
evidence prior to April 10, 2009, shows that the Veteran 
experienced symptoms similar to those at that examination.  
Treatment records from the Leavenworth VAMC show positive signs 
of paranoia as early as January 1999.  Additionally, at that 
time, the Veteran was irritable and depressed, had mood swings 
and racing thoughts, and had poor concentration and hypermanic 
episodes.  In March 1999, it was noted that he had difficulty 
interacting with others.  Additional records from 2001 and 2002 
showed an increase in irritability, poor anger control, mood 
swings and mood irritability, an involvement in fights, and 
inappropriate behavior with his family and others.

Significantly, an August 2003 VA psychiatric examination notes 
that the Veteran had serious suicidal ideation with plan 
(although he had not attempted to harm himself).  That 
examination also reflected that the Veteran was angry, very 
depressed, and quite anxious.  He also exhibited inappropriate 
behavior, racing thoughts, many panic attacks, and poor impulse 
control.  Subsequent VA treatment records continued to show signs 
of paranoia and, in one instance in March 2006, an experience 
with hallucinations.  During the period prior to April 10, 2009, 
the Veteran had a GAF score as high as 60, but also as low as 52.  
Thus, although his GAF score was never as low as 45 to 50, it was 
nearly in the range of serious symptoms.  

The evidence dated prior to April 10, 2009 is not as 
unambiguously reflective of a 70 percent rating as the evidence 
detailed in the April 10, 2009 examination report.  Nevertheless, 
the Veteran exhibited symptoms suggestive of occupational and 
social impairment with deficiencies in most areas.  The Board 
notes that it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show all 
the findings specified.  38 C.F.R. § 4.21 (2010).  Thus, in 
consideration of the evidence of record prior to April 10, 2009, 
the Board finds that the Veteran's PTSD and bipolar affective 
disorder with psychotic features more closely approximated the 
criteria for the higher 70 percent rating compared to the lower 
50 percent rating.  See 38 C.F.R. §§ 4.7, 4.130 (Diagnostic 
Code 9432).  Given this finding, the Board concludes that a 70 
percent rating is warranted for PTSD and bipolar affective 
disorder with psychotic features prior to April 10, 2009.  This 
is so for the entire rating period since the effective date of 
the award of service connection-November 20, 1998.

As previously noted, the Veteran contends that a total schedular 
rating is warranted for his PTSD and bipolar affective disorder 
with psychotic features.  In consideration of the evidence of 
record, the Board finds that total occupational and social 
impairment has not been shown since the award of service 
connection.  As evident from the VA examination reports and 
treatment records, the Veteran's psychiatric disorder has 
resulted in impairment in his occupational and social spheres.  
However, the evidence does not show that the symptomatology 
approximates the criteria for total disability rather than the 
criteria for a 70 percent rating.

In regards to thought process, the August 2003 VA examiner 
indicated that there was no impairment.  VA treatment records 
generally showed a well-organized thought process or one with 
racing thoughts.  Although the April 2009 VA examiner indicated a 
more impaired thought process, it was not indicated that there 
was gross impairment.  The Veteran's speech was shown to be 
generally normal prior to the April 2009 VA examination.  
Although the VA examiner noted that the Veteran's speech was 
loud, pressured, irrelevant, illogical, and obscure, this type of 
impairment is contemplated by the criteria for a 70 percent 
rating.  Gross impairment of communication has not been evident.  
In regards to delusions, the VA examiners and treatment providers 
have found that there have been no delusions even though the 
Veteran has exhibited paranoid behavior.  

Additionally, the evidence has not shown that the Veteran 
experiences persistent hallucinations.  Although hallucinations 
were documented in March 2006, they have been absent for most of 
the approximate twelve-year rating period.  The evidence shows 
that the Veteran exhibits inappropriate behavior at times, 
particularly with outbursts of anger and fights over minor 
incidents.  However, grossly inappropriate behavior has not been 
shown.  With respect to a danger to self or others, the evidence 
has not shown that the Veteran is a persistent danger.  Although 
suicidal ideation has been well-documented, the VA examiners and 
treatment providers have noted that the Veteran does not actually 
injure himself.  Moreover, the evidence shows that the Veteran 
has had episodes of violence with poor impulse control.  However, 
the examples of actual violence are few and a persistent or 
habitual danger has not been shown.  

Furthermore, the evidence has not shown that the Veteran has an 
inability to perform daily activities.  Both the August 2003 and 
April 2009 VA examiners expressly found that the Veteran was able 
to maintain his activities of daily living.  Although there has 
been some neglect in personal appearance, this level of 
disability is contemplated by the 70 percent rating.  There has 
been no showing that the Veteran is unable to maintain minimum 
personal hygiene.  The evidence also shows that the Veteran has 
been oriented to person, time, and place.  Disorientation has not 
been evident.  In regards to memory, the August 2003 VA examiner 
indicated there was changing memory and the April 2009 VA 
examiner found that the Veteran's memory was mildly impaired on 
account of forgetting route or timing aspects of his trucking 
job.  However, memory impairment related to his name or the names 
of family members, or his occupation has not been shown.

In light of the symptomatology approximating the 70 percent 
rating compared to the 100 percent rating, a total schedular 
rating is not warranted for the Veteran's psychiatric disorder.  
Moreover, the assigned GAF scores have not been reflective of 
total impairment.  As noted previously, even the lowest score of 
45 is indicative of the symptoms listed for a 70 percent rating 
according to the DSM-IV.  Thus, the GAF scores do not support a 
total rating.

In any case, actual total impairment in the occupational and 
social spheres has not been shown.  The August 2003 VA examiner 
expressly found that the Veteran had moderate to severe 
impairment in those areas.  Although the April 2009 VA examiner 
indicated that there was total impairment, the opinion is not 
supported by the circumstances of the Veteran's case.  Since the 
award of service connection, and throughout the rating period, 
the Veteran has been employed as an over-the-road truck driver.  
The April 2009 examiner implies that the Veteran should not work, 
and that he has not had "long-term" success and cannot hold a 
job.  While the evidence indicates the Veteran has been fired 
from jobs, he has regularly maintained employment as a full-time 
truck driver.  The examiner concedes that the Veteran has 
maintained a license to drive a truck.  As recently as August 
2010, the Veteran stated that he was employed as a truck driver.  
The 70 percent rating for the Veteran's service-connected 
psychiatric disorder is indicative of occupational impairment as 
the rating schedule represents as far as can practicably be 
determined the average impairment in earning capacity in civil 
occupations resulting from the disabilities.  See 38 C.F.R. 
§ 4.1.  In the Veteran's case, his full-time occupation as a 
truck driver throughout the rating period is simply not 
reflective of total occupational impairment.  This type of career 
appears to allow for him to work by himself and to pick up 
another job if he is terminated from one.  Thus, he has retained 
occupational function and his PTSD and bipolar affective disorder 
with psychotic features have not resulted in or approximated 
total occupational impairment.

Additionally, total social impairment has not been evident.  The 
April 2009 VA examiner noted that the Veteran's anger outbursts 
make his family relationships "difficult."  Nevertheless, the 
Veteran retains a relationship with his wife of over 20 years and 
multiple children.  An inability to establish and maintain 
effective relationships is already contemplated by the 70 percent 
rating.  Although the evidence shows that the Veteran has 
impaired family and social relationships, it does not show that 
his PTSD and bipolar affective disorder with psychotic features 
have resulted in or approximated total social impairment.  Given 
these findings, the Board concludes that the criteria for a total 
schedular rating for PTSD and bipolar affective disorder with 
psychotic features have not been met during any point since the 
award of service connection.  Thus, an initial rating in excess 
of 70 percent is not warranted.

B. Chronic Lumbar Strain and Intervertebral Disc Syndrome

The Veteran asserts that his service-connected chronic lumbar 
strain and intervertebral disc syndrome are more disabling than 
currently rated.  He contends that a rating in excess of 40 
percent is warranted.  Through submitted statements, the Veteran 
indicates that his low back disability results in moderate to 
severe low back pain that radiates into the left leg with flare-
ups.

Historically, the Veteran's chronic lumbar strain and 
intervertebral disc syndrome had been evaluated as 40 percent 
disabling under Diagnostic Code 5295 for "lumbosacral strain."  
That diagnostic code provides for a 40 percent rating when there 
is severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or some of the above with abnormal 
mobility on forced motion.  A 40 percent rating is the maximum 
schedular rating allowable under the diagnostic code.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5295) (2002).  

The Veteran's low back disability has been also evaluated for 
intervertebral disc syndrome.  Diagnostic Code 5293 provides that 
a 40 percent rating is warranted for severe intervertebral disc 
syndrome, recurring attacks with intermittent relief.  A 
60 percent rating is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a (Diagnostic Code 5293) (2002).

The Board notes that, during the pendency of the claim and 
effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  67 Fed. Reg. 54345-49 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  
Thereafter, effective September 26, 2003, the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  68 Fed. 
Reg. 51454-56 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2010)).

VA must consider the Veteran's schedular rating claim involving 
the thoracolumbar spine under the old and new criteria, with 
consideration of revised criteria no sooner than the effective 
date of the new provisions.  See Wanner v. Principi, 17 Vet. 
App. 4, 15-16 (2003), rev'd on other grounds, 370 F.3d 1124 (Fed. 
Cir. 2004); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997).  See also 
VAOPGCPREC 3-2000 (Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 
2003).  The Veteran has been informed of the regulation change, 
initially so in an October 2003 statement of the case.

Under the first set of revisions, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on the 
total duration of incapacitating episodes over the past 12 months 
or by combining under section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method results 
in the higher evaluation.  38 C.F.R. § 4.71a (Diagnostic 
Code 5293) (2003).  With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months, a 40 percent rating is assignable.  With 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent rating is 
assignable.  60 percent is the maximum rating.  Id.  

Note (1), which follows the rating criteria states that for 
purposes of evaluations under 5293, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Under Note (2), when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.  Id.

Under the most recent revision, the Veteran's lumbar spine 
disability (preoperatively or postoperatively) is evaluated 
either under the General Rating Formula for Diseases or Injuries 
of the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a (Diagnostic 
Codes 5243) (2010).

The General Rating Formula provides that with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 40 percent rating is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating is 
warranted for unfavorable ankylosis of the entire thoracolumbar 
spine.  Finally, a 100 percent rating is warranted for 
unfavorable ankylosis of the entire spine.

Following the rating criteria, Note (1) provides:  Evaluate any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]--For VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal ranges of 
motion for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a (Diagnostic Code 5243) (2010).

Under the Intervertebral Disc Syndrome Formula, a 40 percent 
rating is warranted with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent rating is warranted with 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.

Following the rating criteria, Note (1) provides that:  For 
purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.  38 C.F.R. § 4.71a 
(Diagnostic Code 5243) (2010).

Additionally, when evaluating musculoskeletal disabilities, VA 
must consider granting a higher rating in cases in which the 
veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or incoordination 
(to include during flare-ups or with repeated use), and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).

A review of the evidence of records reveals that the Veteran's 
service-connected low back disability has been manifested by 
painful limitation of motion.  This is evidenced by VA treatment 
records, VA examination reports, and records from Dr. R. O. B., 
the Veteran's private treatment provider.  As indicated 
previously, the currently assigned 40 percent rating is the 
maximum schedular rating allowable under the previous rating 
criteria pertaining to lumbosacral strain.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5295) (2002).  A 40 percent rating is also the 
maximum schedular rating for limitation of motion of the lumbar 
spine under the previous rating criteria.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5292) (2002).  As intervertebral disc syndrome 
has been included as an aspect of the Veteran's lumbar spine 
disability, a 60 percent rating is possible for "pronounced" 
intervertebral disc syndrome under Diagnostic Code 5293 of the 
previous rating criteria.

The evidence includes an August 2001 VA examination of the spine.  
The Veteran's report of constant low back pain with pain shooting 
down the legs was noted.  The examiner stated that a November 
1999 EMG (electromyography) showed a predominantly left L4-5 
radiculopathy with chronic changes in the distal lower 
extremities.  On examination, in addition to painful limitation 
of motion, there was positive straight leg raise testing and 
decreased sensation down the left leg.  The examiner provided a 
diagnosis of mild degenerative changes of the lumbar spine, 
minimal spondylosis, and L4-5 disc herniation.  Significantly, 
the examiner also diagnosed the Veteran with left L4-5 
radiculopathy with chronic changes in the distal lower 
extremities.  The results of the examination indicate that the 
Veteran had persistent symptoms compatible with sciatic 
neuropathy or other neurological findings appropriate to the site 
of the diseased disc.  The Veteran's report of constant low back 
and leg pain is suggestive of little intermittent relief.  Given 
this evidence, the Board finds that the Veteran's service-
connected lumbar spine disability resulted in pronounced 
intervertebral disc syndrome.  Therefore, a 60 percent rating was 
warranted under the previous rating criteria.  See 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) (2002).

The subsequently dated evidence of record is more ambiguous as to 
whether the Veteran's lumbar spine disability has resulted in 
radiculopathy or similar neurologic abnormalities.  VA 
examination reports in August 2003 and July 2010 did not include 
a diagnosis of radiculopathy.  Nevertheless, radiographic testing 
continued to show diseased discs and the Veteran continued to 
report pain shooting from his low back into his lower 
extremities, particularly the left side.  As recently as 
August 2010, the Veteran stated that he experiences burning down 
his left leg when his back flares up.  When reasonable doubt is 
resolved in favor of the Veteran, the Board finds that he has 
experienced pronounced intervertebral disc syndrome throughout 
the entirety of the rating period.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  In light of this finding, the Board 
concludes that a 60 percent rating is warranted for chronic 
lumbar strain and intervertebral disc syndrome under the previous 
criteria throughout the rating period.

A 60 percent rating is the maximum schedular rating assignable 
under the previous version of Diagnostic Code 5293.  The previous 
rating criteria allow for a higher schedular rating for residuals 
of a vertebra fracture with cord involvement or unfavorable 
ankylosis of the spine.  See 38 C.F.R. § 4.71 (Diagnostic 
Codes 5285 and 5286) (2002).  The evidence does not show that the 
Veteran has a fractured vertebra.  No demonstrable fracture was 
seen on x-rays of the lumbar spine in August 2001, August 2003, 
or August 2010.  Additionally, ankylosis has not been evident and 
a July 2010 VA examiner expressly found that there was no 
ankylosis of the spine.

Given these findings, the Board concludes that a schedular rating 
in excess of 60 percent is not permissible under the previous 
rating criteria.  This is so even though the Veteran has painful 
motion because he has already been awarded the highest schedular 
rating based on limitation of motion.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.

The Board notes that the first revision to the spine regulations 
pertained solely to intervertebral disc syndrome and that the 
revision became effective September 23, 2002.  See 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) (2003).  The evidence of record 
since September 23, 2002, has not shown that the Veteran has 
experienced incapacitating episodes as a result of his 
intervertebral disc syndrome as defined by VA.  In any case, the 
maximum schedular rating allowable under the first revisions to 
the rating criteria is 60 percent.  Thus, the Veteran is already 
receiving the maximum schedular rating.

The Board notes that the most recent revisions to the spine 
regulations became effective September 26, 2003, and included 
similar rating criteria for evaluating intervertebral disc 
syndrome.  Because the maximum schedular rating assignable under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is 60 percent, a higher schedular rating 
is not allowable under that aspect of the revised criteria.  See 
38 C.F.R. § 4.71a (Diagnostic Code 5243) (2010).  

Under the General Rating Formula for Diseases or Injuries of the 
Spine, a schedular rating in excess of 60 percent is allowable 
when there is unfavorable ankylosis of the entire spine.  Because 
ankylosis has not been shown since September 26, 2003, a higher 
rating is not warranted under this aspect of the revised rating 
criteria.

As note 1 of the revised rating criteria indicates, objective 
neurologic abnormalities are also to be evaluated in addition to 
the orthopedic aspects discussed above.  Notably, the 60 percent 
rating assigned under the previous rating criteria already 
contemplates symptoms compatible with sciatic neuropathy such as 
the Veteran's radiculopathy.  Additional neurologic abnormalities 
such as related bowel or bladder problems have been absent on VA 
examination.  Thus, additional ratings beyond the 60 percent that 
contemplates neurologic abnormalities are not warranted.  
Therefore, in consideration of the evidence and the three sets of 
rating criteria, the Board finds that a 60 percent rating is 
warranted for chronic lumbar strain and intervertebral disc 
syndrome.

C. Left Shoulder Impingement Syndrome with Degenerative Joint 
Disease

The Veteran asserts that his service-connected left shoulder 
impingement syndrome with degenerative join disease is more 
disabling than currently rated.  He contends that a rating in 
excess of 10 percent is warranted prior to April 22, 2010, and 
that a rating in excess of 20 percent is warranted for the entire 
rating period, including from April 22, 2010.  Through submitted 
statements, the Veteran indicates that his left shoulder 
disability results in pain and limitation of motion and that it 
is worse than his right shoulder.

The Veteran's service-connected left shoulder disability was 
previously evaluated under Diagnostic Code 5203 for "impairment 
of the clavicle or scapula."   That diagnostic code pertains to 
dislocation, nonunion, or malunion of the clavicle or scapula.  
It also states that the disability may be rated on impairment of 
function of the contiguous joint.  See 38 C.F.R. § 4.71a 
(Diagnostic Code 5203).  Limitation of motion of the shoulder is 
evaluated under Diagnostic Code 5201 for "limitation of motion 
of the arm."  The Veteran is right-handed and his left shoulder 
is considered his minor upper extremity.  Under that diagnostic 
code, a 20 percent rating is assigned when motion of the minor 
arm is limited to shoulder level.  A 20 percent rating is also 
assigned when motion of the minor arm is limited to midway 
between the side and shoulder level.  A 30 percent rating is 
assigned when motion of the minor arm is limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a (Diagnostic Code 5201).

When the case was most recently in remand status, the Veteran 
underwent VA examination of the shoulders in July 2010.  Based 
primarily on the evidence from the examination, the RO increased 
the rating for the Veteran's left shoulder impingement syndrome 
with degenerative join disease from 10 percent to 20 percent 
effective April 22, 2010 (date of a VA treatment report 
indicating an increase in left shoulder pain).  The examination 
showed that the Veteran could forward flex and abduct his left 
shoulder to 80 degrees with objective evidence of pain on active 
motion.  Thus, the Veteran's motion of the left shoulder was 
limited to below shoulder level but above midway between the side 
and shoulder level.  Because the Veteran's left shoulder was 
limited to at least shoulder level, the criteria for a 20 percent 
rating were met.

As noted previously, based on the evidence in the examination 
report, the RO increased the rating to 20 percent effective April 
22, 2010.  Prior to April 22, 2010, a 10 percent rating remained 
in effect.  However, a review of the evidence prior to April 22, 
2010, shows that the Veteran experienced symptoms similar to 
those at that examination.  An August 2001 VA examination of the 
left shoulder showed that the Veteran could flex his shoulder 
forward to 60 to 95 degrees with pain and abduct to 95 to 100 
degrees.  These findings at least approximate limitation to 
shoulder level (90 degrees), particularly with consideration of 
the functional effect of painful motion.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  Thus, the August 2001 
VA examination also supports the assignment of a 20 percent 
rating.

An August 2003 VA examination of the left shoulder also supports 
the assignment of a 20 percent rating.  The Veteran had forward 
flexion to 40 degrees and abduction to 30 degrees.  Although 
these findings were more severe than the other two VA 
examinations, the degree of impairment is uncertain given the 
examiner's statement that the Veteran's effort was questionable 
and that there were no frozen joint features that would be 
expected in a joint that had such a limited range.  At the least, 
the August 2003 VA examination does support the notion that the 
Veteran's motion of the left shoulder is limited to at least 
shoulder level.  Given these findings, the Board concludes that a 
20 percent rating is warranted for left shoulder impingement 
syndrome with degenerative join disease for the entire rating 
period prior to April 22, 2010.

Although the Board concludes that a 20 percent rating is 
warranted for left shoulder impingement syndrome with 
degenerative join disease prior to April 22, 2010, a rating in 
excess of 20 percent is not warranted at any point during the 
rating period.  At no time has the Veteran's motion of the left 
shoulder been shown to be limited to 25 degrees from side.  
Although the results from the August 2003 VA examination were 
noted as a left shoulder limited to worse than midway between the 
shoulder and side, those specific results were not in accord with 
range of motion testing that was conducted prior to and 
subsequent to the August 2003 VA examination.  As noted 
previously, this is likely on account of poor effort by the 
Veteran according to the examiner who conducted the testing.  
Given the similar results from the August 2001 and July 2010 VA 
examinations, the Board finds that the Veteran's left shoulder 
impingement syndrome with degenerative join disease has resulted 
in painful limitation of motion between shoulder level and midway 
between side and shoulder level, and that limitation of motion to 
25 degrees from side has not been shown.  This is so even with 
consideration of the functional effect of painful motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  The 
July 2010 VA examiner expressly addressed this aspect and found 
that, although there was objective evidence of pain following 
repetitive motion, there was no additional limitations as a 
result of repetitive motion.  Therefore, even with consideration 
of painful motion and other factors, the Veteran's left shoulder 
disability does not approximate limitation of motion to 
25 degrees from side.

In addition, a rating in excess of 20 percent is not warranted 
under any other diagnostic code pertaining to the shoulder.  
Ankylosis, impairment of the humerus, or impairment of the 
clavicle or scapula has not been evidenced by the record.  Thus, 
a higher rating is not warranted under Diagnostic Codes 5200, 
5202, or 5203.  See 38 C.F.R. § 4.71a.



D. Right Shoulder Impingement Syndrome

The Veteran asserts that his service-connected right shoulder 
impingement syndrome is more disabling than currently rated.  He 
contends that a compensable rating is warranted.  Although he 
states that the left shoulder is worse, he also states that he 
experiences numbing pain in the right shoulder.

Diagnostic Code 5201 provides for higher ratings for the major 
arm.  Under that diagnostic code, a 20 percent rating is assigned 
when motion of the major arm is limited to shoulder level.  A 
30 percent rating is assigned when motion of the major arm is 
limited to midway between the side and shoulder level.  A 40 
percent rating is assigned when motion of the major arm is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a 
(Diagnostic Code 5201).

A review of the record reveals that the Veteran's service-
connected right shoulder disability has not resulted in or 
approximated limitation of motion of the arm to shoulder level.  
An August 2001 VA examination report shows that the Veteran could 
forward flex his right arm to 175 degrees and abduct to 170 
degrees.  At an August 2003 VA examination of the right shoulder, 
the Veteran had 180 degrees of forward flexion and 180 degrees of 
abduction.  In July 2010, a VA examiner recorded forward flexion 
of the right arm to 170 degrees and abduction to 180 degrees.  
Treatment records do not reflect any worse range of motion of the 
right shoulder.  The August 2003 VA examiner also indicated there 
was no pain on motion.  According to the July 2010 VA examiner, 
there was not even any objective evidence of a chronic condition 
of the right shoulder.

In consideration of the evidence, the Board concludes that the 
criteria for a compensable rating have not been met.  The 
Veteran's range of motion of the right shoulder has been normal 
or nearly normal throughout the rating period.  The evidence does 
not show that pain or other factors have resulted in functional 
loss equating to 90 degrees of forward flexion or abduction.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  Without 
sufficient evidence showing that his service-connected right 
shoulder disability has resulted in or approximated limitation of 
motion to shoulder level, a compensable rating is not warranted.  
See 38 C.F.R. § 4.71a (Diagnostic Code 5201).

In addition, a compensable rating is not warranted under any 
other diagnostic code pertaining to the shoulder.  Ankylosis, 
impairment of the humerus, or impairment of the clavicle or 
scapula has not been evidenced by the record.  Thus, a higher 
rating is not warranted under Diagnostic Codes 5200, 5202, or 
5203.  See 38 C.F.R. § 4.71a.

E. Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out that 
there is no showing that the Veteran's PTSD and bipolar affective 
disorder with psychotic features, chronic lumbar strain and 
intervertebral disc syndrome, left shoulder impingement syndrome 
with degenerative joint disease, or right shoulder impingement 
syndrome has reflected so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  
The symptoms of his disabilities have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a determination 
of whether the Veteran's disability picture requires the 
assignment of an extra-schedular rating is not warranted.  See 
Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that, in addition to the schedular rating 
criteria and the extra-schedular provisions of 38 C.F.R. 
§ 3.321(b)(1), a higher rating is possible by way of a TDIU.  See 
38 C.F.R. §§ 3.340, 4.16 (2010).  As noted in the introduction, 
the Board referred the TDIU issue to the AOJ in January 2009 for 
consideration.  In October 2010, the RO denied entitlement to 
individual employability.  Although there is no freestanding 
"claim" for a TDIU, see Rice v. Shinseki, 22 Vet. App. 447, 451 
(2009), the issue has been adjudicated at the AOJ level.  The 
issue has not been appealed for review by the Board, or at least 
there is no appeal in the claims file presently before the Board.  
Thus, the Board will not address the TDIU issue.

For the foregoing reasons, the Board finds that the following 
awards should be made:  an evaluation of 70 percent for the 
Veteran's service-connected PTSD and bipolar affective disorder 
with psychotic features effective November 20, 1998; a 60 percent 
rating for service-connected chronic lumbar strain and 
intervertebral disc syndrome; and a 20 percent rating for 
service-connected left shoulder impingement syndrome with 
degenerative joint disease prior to April 22, 2010.  No other 
higher evaluations are warranted for the increased rating claims.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against other higher 
ratings, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

A 70 percent rating for PTSD and bipolar affective disorder with 
psychotic features is granted, effective November 20, 1998, 
subject to the laws and regulations governing the payment of 
monetary awards.

An evaluation in excess of 70 percent for PTSD and bipolar 
affective disorder with psychotic features is denied.

A 60 percent rating for chronic lumbar strain and intervertebral 
disc syndrome is granted, subject to the laws and regulations 
governing the payment of monetary awards.

Prior to April 22, 2010, a 20 percent rating for left shoulder 
impingement syndrome with degenerative joint disease is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

An evaluation in excess of 20 percent for left shoulder 
impingement syndrome with degenerative joint disease is denied.



A compensable rating for right shoulder impingement syndrome is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


